DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0157380 (Kull hereinafter) in view of US 2006/0142901 (Frankel hereinafter).
Regarding claim 1, Kull teaches a removable fan system for a computing system (¶ 14) that discloses a fan housing including a dual rotor fan having a first rotor and a second rotor (Figure 2 shows the fan housing surrounding two dual rotor fans 240 where the first and second rotor of each dual rotor fan is stacked front to back as seen in Figures 5A and 5B and ¶ 26), and a controller communicatively couple to the dual rotor fan (Electronics assembly 160 per ¶ 29 with Figure 1), the controller being operable to detect a failure associated with the first rotor (¶ 32 details detecting a fan failure which encompasses a failure of the first rotor).

However, Frankel teaches a fan controller (¶ 2) that discloses detecting a failure of a first fan and the controller being operable to in response to detecting the failure, drive the second rotor at a higher speed than a fan-speed at which the second rotor was being driven before the failure (¶ 50 and 53 detail ramping up the speed of other fans to compensate for a failure of another fan within the system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Kull with the fan compensation controller of Frankel to ensure that the cooling of the computing device in Kull is maintained in the event of fan failure. 
Regarding claim 2, Kull’s modified teachings are described above in claim 1 where the combination of Kull and Frankel would further disclose that a second dual rotor fan communicatively coupled to the controller (Kull Figure 2 shows two dual rotor fans spaced side by side), the controller being further operable to: detect a failure associated with a first rotor of the second dual rotor fan (Per Kull ¶ 29 and 32 as well as ¶ 50 and 53 of Frankel); and in response to detecting the failure of the first rotor of the second dual rotor fan, drive a second rotor of the second dual rotor fan at a higher speed than a fan-speed at which the second rotor of the second dual rotor fan was being driven before the failure (¶ 50 and 53 of Frankel per the combination of Claim 1).
Regarding claim 3, Kull’s modified teachings are described above in claim 1 where Kull further discloses a motherboard configured to house the controller (¶ 29 of Kull details a printed circuit board as the controller which reads on a motherboard), the motherboard being 
Regarding claim 4, Kull’s modified teachings are described above in claim 1 where Kull further discloses at least one electronic component configured to receive convection cooling from the dual rotor fan (Kull ¶ 29 details the controller 160 is within the chassis and there is cooling air within the chassis from the fans). 
Regarding claim 5, Kull’s modified teachings are described above in claim 1 where Frankel further discloses that the controller is further operable to detect the failure associated with the first rotor by determining that at least one of the first rotor or the second rotor is performing at a fan-speed below a predefined threshold (Frankel ¶ 50 details the fans have a preset threshold to denote a failing condition).
Regarding claim 6, Kull’s modified teachings are described above in claim 5 where Frankel further discloses that the predefined threshold is 1500 RPM (¶ 50) but Frankel further discloses in ¶ 53 that the fan settings can be “frozen” by the user. Therefore it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to select an optimal value of 500 rpm due to the predefined threshold being an result effective variable due to the required cooling of each different computing system. 
Regarding claim 7, Kull’s modified teachings are described above in claim 1 where Frankel further discloses that the controller is located within the fan housing (Frankel Figure 1 shows the controller 120 within the cooling fan 100 such that it is interpreted that the fan’s housing in Frankel will incorporate the controller).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the location of Kull’s controller to be onboard with the In re Japikse. It should be noted that the resultant combination will still fulfill the cooling of the controller performed by Kull. 
Regarding claim 8, Kull’s modified teachings are described above in claim 1 where Kull further discloses that the controller is an external device positioned outside the fan housing (¶ 29 of Kull states that the controller is within the chassis of the computing device which implies that it is outside of the fan housing).
Regarding claim 10, Kull teaches a removable fan system for a computing system (¶ 14) that discloses a fan housing including a dual rotor fan having a housing (Fan housing surrounding the 4 individual fans seen in Figure 2);  a first rotor positioned within the housing; a second rotor positioned adjacent to the first rotor within the housing (Figure 2 shows the fan housing surrounding two dual rotor fans 240 where the first and second rotor of each dual rotor fan is stacked front to back as seen in Figures 5A and 5B and ¶ 26), and a controller communicatively couple to the dual rotor fan (Electronics assembly 160 per ¶ 29 with Figure 1), the controller being operable to detect a failure associated with the first rotor (¶ 32 details detecting a fan failure which encompasses a failure of the first rotor).
Kull is silent with respect to the controller being operable to in response to detecting the failure, drive the second rotor at a higher speed than a fan-speed at which the second rotor was being driven before the failure.
However, Frankel teaches a fan controller (¶ 2) that discloses detecting a failure of a first fan and the controller being operable to in response to detecting the failure, drive the second rotor at a higher speed than a fan-speed at which the second rotor was being driven before the failure (¶ 50 and 53 detail ramping up the speed of other fans to compensate for a failure of another fan within the system).

Regarding claim 11, Kull’s modified teachings are described above in claim 10 where Frankel further discloses that the controller is further operable to detect the failure associated with the first rotor by determining that at least one of the first rotor or the second rotor is performing at a fan-speed below a predefined threshold (Frankel ¶ 50 details the fans have a preset threshold to denote a failing condition).
Regarding claim 12, Kull’s modified teachings are described above in claim 11 where Frankel further discloses that the predefined threshold is 1500 RPM (¶ 50) but Frankel further discloses in ¶ 53 that the fan settings can be “frozen” by the user. Therefore it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to select an optimal value of 1000 rpm due to the predefined threshold being an result effective variable due to the required cooling of each different computing system.
Regarding claim 13
Regarding claim 15, Kull’s modified teachings are described above in claim 10 where Frankel further discloses that the controller is located within the fan housing of the dual rotor fan (Frankel Figure 1 shows the controller 120 within the cooling fan 100 such that it is interpreted that the fan’s housing in Frankel will incorporate the controller).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the location of Kull’s controller to be onboard with the fan housing since it has been held that rearranging parts of an invention involves only routine skill in the art In re Japikse. It should be noted that the resultant combination will still fulfill the cooling of the controller performed by Kull.
Regarding claim 16, Kull teaches a removable fan system for a computing system (¶ 14) that discloses a fan housing including a dual rotor fan having a housing (Fan housing surrounding the 4 individual fans seen in Figure 2);  a first rotor positioned within the housing; a second rotor positioned adjacent to the first rotor within the housing (Figure 2 shows the fan housing surrounding two dual rotor fans 240 where the first and second rotor of each dual rotor fan is stacked front to back as seen in Figures 5A and 5B and ¶ 26), and a controller communicatively couple to the dual rotor fan (Electronics assembly 160 per ¶ 29 with Figure 1), the controller being operable to detect a failure associated with the first rotor (¶ 32 details detecting a fan failure which encompasses a failure of the first rotor).
Kull is silent with respect to the controller being operable to in response to detecting the failure, drive the second rotor at a higher speed than a fan-speed at which the second rotor was being driven before the failure.
However, Frankel teaches a fan controller (¶ 2) that discloses detecting a failure of a first fan and the controller being operable to in response to detecting the failure, drive the second rotor at a higher speed than a fan-speed at which the second rotor was being driven 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Kull with the fan compensation controller of Frankel to ensure that the cooling of the computing device in Kull is maintained in the event of fan failure.
Regarding claim 17, Kull’s modified teachings are described above in claim 16 where Frankel further discloses that the controller is located within the fan housing of the dual rotor fan (Frankel Figure 1 shows the controller 120 within the cooling fan 100 such that it is interpreted that the fan’s housing in Frankel will incorporate the controller).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the location of Kull’s controller to be onboard with the fan housing since it has been held that rearranging parts of an invention involves only routine skill in the art In re Japikse. It should be noted that the resultant combination will still fulfill the cooling of the controller performed by Kull.
Regarding claim 18, Kull’s modified teachings are described above in claim 16 where Kull further discloses that the controller is an external device positioned outside the fan housing (¶ 29 of Kull states that the controller is within the chassis of the computing device which implies that it is outside of the fan housing).
Regarding claim 19, Kull’s modified teachings are described above in claim 16 where Frankel further discloses that the controller includes a remote controller that is communicatively coupled to the dual rotor fan over a communication network (¶ 44-47 detail the use of a remote user setting the fans). 
Claims 9, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0157380 (Kull) in view of US 2006/0142901 (Frankel) and further in view of US 2012/0139369 (Lendenmann hereinafter).
Regarding claim 9, Kull’s modified teachings are described above in claim 1 but are silent with respect to the higher speed is greater than a 100% duty speed associated with the second rotor.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller and fan operations of Kull per Frankel with the off-rated fan speed ability of Lindenmann to provide higher air through put to compensate for a failed fan therefore maintaining the desired or maximum cooling. 
Regarding claim 14, Kull’s modified teachings are described above in claim 10 but are silent with respect to the higher speed is greater than a 100% duty speed associated with the second rotor.
However, Lendenmann teaches a cooling system for an electric component (¶ 2) that discloses running a cooling fan at a speed greater than 1005 duty speed (¶ 36). The resultant combination would utilize the teachings of Frankel in ¶ 50 and 53 allowing the second (currently functioning fan) to increase its speed to compensate for the failed fan while allowing the speed to run in an off-rated setting for a set amount of time per ¶ 36 of Lendenmann.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller and fan operations of Kull per Frankel with the off-rated fan speed ability of Lindenmann to provide higher air through put to compensate for a failed fan therefore maintaining the desired or maximum cooling.
Regarding claim 20, Kull’s modified teachings are described above in claim 16 but are silent with respect to the higher speed is greater than a 100% duty speed associated with the second rotor.
However, Lendenmann teaches a cooling system for an electric component (¶ 2) that discloses running a cooling fan at a speed greater than 1005 duty speed (¶ 36). The resultant combination would utilize the teachings of Frankel in ¶ 50 and 53 allowing the second (currently functioning fan) to increase its speed to compensate for the failed fan while allowing the speed to run in an off-rated setting for a set amount of time per ¶ 36 of Lendenmann.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller and fan operations of Kull per Frankel with the off-rated fan speed ability of Lindenmann to provide higher air through put to compensate for a failed fan therefore maintaining the desired or maximum cooling.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175.  The examiner can normally be reached on Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746